Citation Nr: 0908553	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for right 
lateral thigh meralgia paresthetica.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1996 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which granted service 
connection for right lateral thigh meralgia paresthetica and 
assigned a noncompensable rating, effective August 21, 2003.

In previous Board decisions dated February 2007 and April 
2008, the Board referred the Veteran's request for service 
connection for erectile dysfunction, to include as secondary 
to his service-connected right lateral thigh meralgia 
paresthetica, to the RO for appropriate action.  However, as 
it appears that the RO still has not addressed this claim, 
the issue is again referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record establishes that the Veteran's 
service-connected right lateral thigh meralgia paresthetica 
has been shown to result in mild to moderate neuritis of the 
external cutaneous nerve of the right thigh.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
lateral thigh meralgia paresthetica have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Code 
8629 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).


a.)	Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The notice must be provided before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Recently, the United States Court of Appeals for Veterans 
Claims ("Court") held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter dated March 
2007 advised the Veteran of the evidence needed to 
substantiate a claim for higher rating.  He was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The Veteran was further advised to inform 
the RO if there was any other evidence or information that he 
felt was pertinent to his claims.  That letter also contained 
notice regarding how VA establishes the disability rating and 
effective date elements of a claim.  Thereafter, the 
Veteran's increased rating claims were subsequently 
readjudicated by the RO in September 2007 and July 2008 
Supplemental Statements of the Case ("SSOC").  Thus, the 
Board finds any error with respect to the timeliness of this 
notice to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA medical center ("VAMC") records are in the file.  
The Veteran has not referenced any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was provided VA examinations for his right 
lateral thigh meralgia paresthetica in October 2003, July 
2007 and May 2008.  These VA examination reports are thorough 
and consistent with contemporaneous VA treatment records and 
claims file.  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  The Board thus 
concludes that the examination reports in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  When 
an initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran's service-connected right lateral thigh meralgia 
paresthetica has been rated pursuant to the provisions of 38 
C.F.R. § 4.124a, DC 8629, which provides the rating criteria 
for neuritis of the external cutaneous nerve of the thigh.  
Where paralysis is severe to complete, a maximum 10 percent 
disability rating is warranted. Where paralysis is mild or 
moderate, a noncompensable rating is to be assigned.

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  38 C.F.R. § 
4.123 (2008).  The maximum rating that may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  

The introductory note to "Diseases of the Peripheral 
Nerves" defines the term "incomplete paralysis" as a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  38 C.F.R. § 4.124a 
(2008).  When the involvement is wholly sensory, the rating 
should be for the mild or, at most, moderate degree.  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2008).  
According to Merriam-Webster's Collegiate Dictionary, 
"mild" is defined as "not severe."  Merriam-Webster's 
Collegiate Dictionary 787 (11th ed. 2007).  "Moderate" is 
defined as "having average or less than average quality."  
Id. at 798.  "Severe" is defined as "of a great degree: 
serious."  Id. at 1140. 

The Veteran claims that his right lateral thigh meralgia 
paresthetica causes him constant pain, and as a result, 
adversely affects both his occupational and personal life.  
Specifically, he contends that in his occupation as a systems 
engineer, in which he is required to be seated for prolonged 
periods of time, he must take frequent breaks to walk around 
in order to help alleviate the pain.  (See Notice of 
Disagreement, February 2005.)  He further argues that his 
disability has been misdiagnosed.  Rather than having 
neuritis of the external cutaneous he states he suffers from 
femoral nerve damage.

In October 2003, in conjunction with his original service 
connection claim, the Veteran underwent a VA neurological 
examination.  He said that his right leg disorder began in 
April 2001, when he first noticed a "pins and needles" 
sensation in his right anteriolateral thigh from the right 
knee upwards to the right thigh.  He contends that since that 
time, he has experienced right hip pain with numbness and 
tingling in the right thigh, which is present 90 percent of 
the time, and is made worse by standing or sitting for long 
periods of time or by abduction of the hip.  Upon sensory 
examination of the right thigh, it was noted that there was 
decreased sensation to both light touch as well as pin prick 
in an L2 to L3 distribution, but the remainder of the right 
thigh indicated normal sensation to both modalities.  The 
diagnosis was meralgia paresthetica (focal entrapment of the 
lateral cutaneous nerve), right leg, with right hip pain.  
Although the examiner noted that the Veteran experienced 
increased pain with strength testing against resistance on 
his right lower extremity, he failed to indicate which 
nerves, if any, were most affected by the condition.  

Following a Board remand for a more thorough medical 
evaluation, the Veteran underwent a second VA neurological 
examination in July 2007.  In discussing the effect his right 
lateral thigh meralgia paresthetica has on his occupation, he 
specifically said that he did not let it interfere with his 
work and had never called in sick because of the disorder.  
Physical examination showed that he displayed good motor 
power in all limbs with good muscle tone.  Reflexes were 2+ 
and symmetric.  Plantar reflexes were downgoing.  Straight 
leg raising was negative.  Sensory testing was noted as 
unremarkable to pin-prick, temperature, vibration and 
position, except for an area in the right thigh extending 
from below the hip proximally to just at the knee distally, 
and at the middle of the thigh anteriorly and posteriorly, 
where sensation to pin prick was described as 50 percent of 
normal.  Romberg's test was negative, and the Veteran's gait 
was steady, including toe, heel and tandem walking.  No 
tremors or movement disorders were observed.  Based on the 
examination findings, the VA examiner concluded that the 
Veteran's symptoms may be related to meralgia paresthetica or 
another neurological involvement.  He requested that the 
Veteran undergo an EMG-NCV (electromyography and nerve 
conduction velocities) of the lumbar spine to evaluate for 
other "confounding radiculopathy that may cause his 
symptoms," as well as serum studies to evaluate for any 
underlying deficiency.  (See VA examination report, July 
2007.)  The examiner also noted that the Veteran had a low 
folate level and advised him to speak with his primary 
physician about this.  

In August 2007, the examiner wrote an addendum to the 
evaluation, in which he noted that the Veteran's EMG-NCV 
study had been normal with no electrophysiologic evidence to 
support either right lumbosacral radiculopathy or focal 
neuropathy.  He did, however, note that an electrophysiologic 
study of the Veteran's right lateral cutaneous thigh nerve 
had not been conducted "for technical reasons and 
reliability." 


In May 2008, the Veteran underwent a third VA examination.  
He claimed that his right thigh disorder had become worse 
during the previous year, with more burning in the lateral 
aspect of the right thigh without overt weakness.  He also 
said that he could no longer sit or walk for long periods, or 
enjoy leisure time with his children due to increased thigh 
pain.  The physical examination revealed results almost 
identical to those found during the July 2007 VA examination, 
namely good motor power in the limbs, reflexes 2+ and 
symmetric, plantar reflexes downgoing, negative straight leg 
raising and sensory testing unremarkable to pin prick and 
vibration, except for the area in the right thigh extending 
from below the hip proximally to just at the knee distally, 
and at the middle of the thigh anteriorly and posteriorly.  
However, unlike the previous examination, the Veteran claimed 
that this area of the thigh was now more sensitive to pin 
prick.  Further examination revealed that Romberg's test was 
negative, and the Veteran's gait was steady, including toe, 
heel and tandem waling.  No tremors or movement disorders 
were observed.  The VA examiner concluded that the Veteran 
had sensory changes in the lateral aspect of the right upper 
leg, which he previously described as sensory loss of 50%, 
but now described as hyperesthesia (a condition involving an 
abnormal increase in sensitivity to stimuli of the senses).  
He found that except for these "subjective" sensory 
changes, the Veteran's neurological examination was otherwise 
unremarkable, and the EMG-NCV was normal, as was the MRI of 
the lumbar spine.  He also found that the Veteran had a low 
vitamin B12 level, and remarked that while his complaints fit 
clinically into meralgia paresthetica, the B12 deficiency 
could have been making it clinically more symptomatic.  He 
noted, however, that this was unlikely to be the sole cause 
of his condition.  In this regard, he said that the Veteran 
was advised to contact his primary care physician to began 
B12 supplementation.  Based on these findings, the VA 
examiner concluded that there was no reason to suspect 
involvement of the sciatic, external popliteal, 
musculocutaneous, anterior tibial, internal popliteal, 
posterior tibial, anterior crural, internal saphenous, 
obturator or ilio-inguinal nerves.  Instead, he said that the 
Veteran's condition appeared to be a result of meralgia 
paresthetica due to a mild-moderate neuritis of the external 
cutaneous nerve of the right thigh.  Therefore, he again 
recommended that he seek treatment for this deficiency 
through his primary care physician. 

In June 2008, another VA physician, who was also a neurology 
professor, wrote an addendum to the May 2008 examination 
report.  He said that he had reviewed the report, concurred 
with the examiner's diagnosis and found that it was supported 
by substantiating imaging, neurophysiologic data and the 
physical examination findings.

As noted above, the Veteran's right leg disability was 
recently diagnosed as mild to moderate neuritis of the 
external cutaneous nerve of the right thigh.  (See VA 
examination report, May 2008.)  As previously discussed, 
neuritis of the external cutaneous nerve is rated under DC 
8629, which provides that the maximum rating available for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123, DC 
8629 (2008).  

In this case, during the initial VA examination in October 
2003, the Veteran complained of pain and decreased sensation 
to pin prick and light touch in a centralized area of the 
right thigh.  During the July 2007 examination, it was noted 
that sensation to pin prick in an area of the right thigh 
extending from below the hip proximally to just at the knee 
distally, and at the middle of the thigh anteriorly and 
posteriorly was 50% of normal, and that the Veteran had a 
steady gait with no observable tremors or movement disorders.  
Similarly, during the May 2008 VA examination, the Veteran's 
gait was noted as steady, and there were no findings of 
tremors or movement disorders.  The VA examiner concluded 
that although the Veteran complained of subjective sensory 
changes, his neurological examination, including an EMG-NCV 
and lumbar spine MRI, was normal.  As such, because the 
Veteran's right lateral thigh meralgia paresthetica is 
"wholly sensory," and represents no more than mild to 
moderate incomplete paralysis without any organic changes, a 
compensable rating under DC 8629 is not warranted.  (See 
Introductory note to "Diseases of the Peripheral Nerves, " 
38 C.F.R. § 4.124a (2008).)  Therefore, the Board concludes 
that the degree of disability shown since the Veteran's 
effective date of service connection in August 2003 is 
consistent with no more than a 0 percent, or noncompensable 
rating under DC 8629 for mild or moderate neuritis of the 
external cutaneous nerve of the right thigh.  

In short, a noncompensable rating, and no more, for the 
Veteran's right lateral thigh meralgia paresthetica is 
warranted under DC 8629.  Because the medical evidence does 
not establish severe to complete paralysis, or organic 
changes to the external cutaneous nerve, his right thigh 
disorder does not warrant a higher 10 percent evaluation 
under DC 8629.

The Board has also considered whether other DCs are 
applicable to the Veteran's right lateral thigh meralgia 
paresthetica.  The remaining DCs relating to disorders of 
this nerve are DC 8529 (for paralysis) and DC 8729 (for 
neuralgia).  However, because it was determined during the 
most recent VA examination that the Veteran had neuritis of 
the external cutaneous thigh nerve, DCs 8529 and 8729 do not 
apply.  The remaining DCs relating to neuritis of the 
peripheral nerves include DCs 8620 (involving the sciatic 
nerve), 8621 (involving the external popliteal nerve), 8622 
(involving the musculocutaneous nerve), 8623 (involving the 
anterior tibial nerve), 8624 (involving the internal 
popliteal nerve), 8625 (involving the posterior tibial 
nerve), 8626 (involving the anterior crural nerve), 8627 
(involving the internal saphenous nerve), 8628 (involving the 
obturator nerve) and 8630 (involving the ilio-inguinal 
nerve).  However, even though the Veteran has claimed that 
his service treatment records show involvement of the femoral 
(anterior crural) nerve (See Notice of Disagreement, 
September 2008), and therefore he should be entitled to a 
higher rating under DC 8626, because there is no evidence to 
suggest that his right lateral thigh meralgia paresthetica is 
caused by neuritis of any nerve other than the right external 
cutaneous thigh nerve, and his service treatment records only 
indicate that he received treatment for meralgia 
paresthetica, without specifying the specific nerve involved 
(See Adult Preventive and Chronic Care Flowsheet), and 
meralgia paresthetica is defined as focal entrapment of the 
lateral cutaneous nerve, these DCs are not applicable.  
Similarly, because there is no evidence to suggest that he 
has paralysis or neuralgia of any of the aforementioned 
nerves, the DCs pertaining to those conditions (8520, 8720, 
8521, 8721, 8522, 8722, 8523, 8723, 8524, 8724, 8525, 8725, 
8526, 8726, 8527, 8727, 8528, 8728, 8530 and 8730) also are 
inapplicable.


In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran claims that his right thigh condition has worsened, 
there is no evidence that he has sought or received treatment 
for his thigh disorder from either the VAMC or private 
practitioners.  Additionally, the Veteran's thigh right 
lateral thigh meralgia paresthetica has not been shown to 
caused marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities.  The 
Board notes that although he contends that his disorder 
adversely affects his occupation because he is forced to 
constantly change positions while he is sitting, and take 
frequent breaks to walk around (See Notice of Disagreement, 
February 2005), the evidence shows that during the July 2007 
VA examination, he specifically said that he did not let his 
condition interfere with his work and had never called in 
sick because of the disorder.  Furthermore, his disability 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  The Board notes that although some 
impairment is certainly present, the fact that he has been 
service-connected is itself a recognition that his industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Nevertheless, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence of record is against Veteran's claim for an 
increased rating for his right lateral thigh meralgia 
paresthetica.  As there is not an approximate balance of 
evidence, the "benefit-of-the-doubt rule" enunciated in 38 
U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable evaluation for right 
lateral thigh meralgia paresthetica is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


